t c memo united_states tax_court john m merritt and carolyn merritt petitioners v commissioner of internal revenue respondent j m a associates p c petitioner v commissioner of internal revenue respondent docket nos filed date donald k groom for petitioners denise g dengler for respondent memorandum findings_of_fact and opinion swift judge in these consolidated cases respondent determined deficiencies in federal_income_tax additions to tax and penalties against petitioners as follows john m and carolyn merritt1 accuracy- year dollar_figure dollar_figure dollar_figure big_number big_number big_number addition_to_tax related penalty sec_6651 sec_6662 deficiency j m a associates p c dollar_figure dollar_figure dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the primary issues for decision are as follows whether petitioner should include in his income dollar_figure in compensation that he received from his law firm petitioner j m a associates p c the law firm or the firm but which dollar_figure petitioner returned to the firm later in and whether for its taxable years ending date and date the law firm is entitled to ordinary and necessary business_expense deductions for litigation costs it advanced on behalf of its contingent_fee clients hereinafter references to petitioner in the singular are to petitioner john m merritt findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed petitioners john m and carolyn merritt resided in and the principal_place_of_business of the law firm was located in oklahoma city oklahoma during the years in issue petitioner was a licensed practicing lawyer who was the founder president and sole owner of the law firm a personal service law corporation which specialized in representing victims in personal injury and product_liability cases on a contingent_fee basis under the terms of the firm’s contingent_fee contracts with its clients the clients agreed to repay the firm litigation costs advanced by the firm in the event a recovery was eventually obtained on behalf of the clients if no recovery was obtained the clients were under no obligation to reimburse the law firm litigation costs it had advanced more specifically the firm generally entered into the following two types of contingent_fee contracts with its clients under which the clients agreed to repay the firm litigation costs advanced by the firm in the event a recovery was obtained from a gross recovery the clients would reimburse the firm for litigation costs advanced by the firm and then the clients would pay the firm an attorney’s fee equal to percent of the net funds remaining or the clients would pay the firm an attorney’s fee equal to percent of the gross recovery and the firm would then be reimbursed litigation costs it had advanced out of the clients’ remaining percent share of the gross recovery in and petitioner received compensation from the firm in the total_amounts of dollar_figure and dollar_figure respectively denominated by the firm as wages and independent_contractor fees as follows petitioner’s compensation year wages fee income total dollar_figure dollar_figure dollar_figure big_number big_number big_number in december of petitioner transferred back to the firm dollar_figure which petitioner in had received from the firm as independent_contractor fees initially the firm’s bookkeeper classified the returned dollar_figure as a reduction of the firm’s independent_contractor fee expense account however in february of the law firm’s bookkeeper for reasons unclear reclassified the transfer from petitioner to the law firm of the dollar_figure as a reduction in the firm’s accounts_receivable due from petitioner for the law firm’s taxable years ending date and litigation costs were advanced by the firm relating to contingent_fee contracts with its clients in the total_amounts of dollar_figure and dollar_figure respectively during the years in issue certain office management tasks and all bookkeeping tasks of the firm were performed by a third party bookkeeper hired by petitioner petitioners’ federal_income_tax returns were prepared by a certified_public_accountant c p a who was also licensed to practice law with whom petitioner had a business relationship for more than years on july and date respectively mr and mrs merritt filed late their joint federal individual income_tax returns for and on their return mr and mrs merritt did not include the dollar_figure independent_contractor fee income that petitioner returned to the law firm in december of on date respondent determined a deficiency in mr and mrs merritt’s joint federal_income_tax liability for based on among other things respondent’s inclusion in income of the dollar_figure that petitioner received as fee income in but which petitioner returned to the firm also for and respondent determined against mr and mrs merritt additions to tax under sec_6651 in the amounts of dollar_figure and dollar_figure respectively for failure to timely file their federal_income_tax returns and accuracy-related_penalties under sec_6662 in the amounts of dollar_figure and dollar_figure respectively on date and on date respectively the law firm filed late its corporate federal_income_tax returns for its taxable years ending date and on those returns the firm claimed ordinary and necessary business_expense deductions for the litigation costs that the firm during those taxable years advanced on behalf of its contingent_fee clients in the respective amounts of dollar_figure and dollar_figure that related to contingent_fee client matters not resolved by yearend on audit respondent among other things disallowed these claimed business_expense deductions and determined deficiencies in the firm’s income taxes for those years also for the years ending date and respondent determined against the law firm additions to tax under sec_6651 in the amounts of dollar_figure and dollar_figure respectively based on the firm’s failure to timely file its tax returns and accuracy-related_penalties under sec_6662 in the amounts of dollar_figure and dollar_figure respectively based on substantial understatements of tax due or alternatively negligence or disregard of the rules or regulations returned compensation opinion sec_61 provides that gross_income includes all income from whatever source derived including compensation_for services and fees the supreme court has held that gross_income includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 without an obligation to repay and without restriction as to their disposition 366_us_213 see also n am oil consol co v burnet 286_us_417 in crary v commissioner tcmemo_1970_40 after receiving a paycheck from his employer the taxpayer on the same day wrote a check to his employer for the same amount and did not include the paycheck in his income we held that the taxpayer was not permitted to exclude the paycheck from his income id in 82_tc_586 a taxpayer relinquished his rights to a profit-sharing_plan and withdrew funds from the plan but then gave the funds back to his employer we held that the unconditional receipt of the funds resulted in taxable_income in the year of receipt id pincite- respondent argues primarily that because petitioner was not obligated by any agreement to return to the firm the dollar_figure in independent_contractor fees the dollar_figure constituted income to petitioner when received and no justification exists for excluding the dollar_figure from petitioner’s income petitioners citing 293_us_465 argue that taxpayers are entitled to structure transactions to pay the least federal_income_tax namely to reduce their federal_income_tax by returning the fees to the firm no evidence indicates that when petitioner received the dollar_figure he had any restrictions on his use of the dollar_figure or that he had any obligation to return the dollar_figure to the firm petitioner does not qualify for an exclusion from income of the dollar_figure that he received from and later returned to his firm in late see commissioner v glenshaw glass co supra pincite jones v commissioner supra pincite crary v commissioner supra litigation costs generally litigation costs advanced or paid_by lawyers on behalf of their clients based on contingent_fee contracts under which the clients are obligated to repay the litigation costs to the lawyers if the client matters are resolved successfully are to be treated in the year paid as loans to their client not as ordinary and necessary business_expenses 53_tc_217 affd per curiam 447_f2d_484 9th cir 36_tc_672 affd 309_f2d_431 9th cir upon resolution of the contingent_fee matters at that time if the lawyers do not receive repayment of the litigation costs advanced on behalf of their clients the lawyers are entitled to deduct the unpaid litigation costs as bad_debts canelo v commissioner supra pincite petitioners note that the lawyers involved in canelo carefully screened their contingent_fee clients and had good hopes of recovery id pincite and petitioners argue that the facts of that and similar cases are distinguishable namely petitioners claim that the law firm’s contingent_fee clients were not screened based on the probability of recovery and that often any recovery was doubtful even if as petitioners claim the law firm’s contingent_fee contracts were not screened with regard to the probability of obtaining a recovery and even if the probability of a recovery was often doubtful we conclude that the litigation costs in dispute are to be treated in the year advanced by the firm as loans not as ordinary and necessary business_expenses of the firm sec_6651 additions to tax for a taxpayer’s failure to timely file federal_income_tax returns sec_6651 imposes an addition_to_tax generally equal to percent of the tax required to be shown as due on the return for every month the return is late up to a maximum of percent unless such failure is due to reasonable_cause and not to willful neglect petitioners claim that they provided complete and timely information to their c p a and that it was the c p a who did not timely file the income_tax returns petitioner a practicing lawyer was fully capable of making sure that the income_tax returns for himself his wife and his firm were completed and filed on time petitioner’s alleged reliance on the c p a is not credible petitioners are liable for the additions to tax under sec_6651 for the failure to timely file their income_tax returns for the years in issue sec_6662 accuracy-related_penalties sec_6662 imposes an accuracy-related_penalty of percent on underpayments of tax attributable to negligence or to disregard of the rules or the regulations and substantial understatements of income_tax sec_6662 defines substantial understatements as the greater of more than percent of the tax required to be shown on the tax_return or dollar_figure in the case of an individual and dollar_figure in the case of a corporation the sec_6662 accuracy-related_penalty is not imposed with respect to portions of underpayments of tax for which taxpayers acted with reasonable_cause and in good_faith see sec_6664 the decision as to whether taxpayers acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer's efforts to assess his proper tax_liability including the taxpayer's reasonable and good-faith reliance on a tax professional such as an accountant id on the facts and testimony before us and in light of the tax adjustments involved herein we believe that petitioners reasonably relied on the advice of their c p a in the preparation of the tax returns in issue petitioners had reasonable_cause for the deficiencies in issue and petitioners acted in good_faith petitioners are not liable for the accuracy-related_penalties determined by respondent under sec_6662 with respect to the deficiencies in issue herein to reflect the foregoing decisions will be entered under rule
